PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/412,642
Filing Date: 15 May 2019
Appellant(s): Zolotykh et al.



__________________
Andrew Martin (Reg. 45,413)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 11/02/2020 and 03/26/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Double Patent Rejection is withdrawn in light of the appellant filling the Terminal disclaimer and acceptance of the Terminal Disclaimer on 07/02/2020.
(2) Response to Argument
(A) Appellant argues that the reference Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] does not discloses or teaches “a light engine including light emitting diodes and a light engine printed circuit board (PCB), wherein the light emitting diodes are positioned in the first enclosed region of the globe portion at the light projecting end of the lamp bulb housing, and the light engine printed circuit board (PCB) being present in the second enclosed region within the base portion” (see page 15-25).
Examiner disagrees:
Morikawa discloses the light engine (Fig. 3, 1 and 21 & Paragraph [0030]) including light emitting diodes (Fig. 3, 1 and 21 & Paragraph [0042]) and a light engine printed circuit board (PCB) (Fig. 2, 1 & Paragraph [0029]), wherein the light emitting diodes (Fig. 3, 1 and 21 & Paragraph [0042]) are positioned in the first enclosed region (Fig. 2, 161 and 1) of the globe portion (Fig. 2, 161) at the light projecting end (Fig. 2, 161) of the lamp bulb housing (Fig. 2, 100); and the light engine printed circuit board (PCB) (Fig. 2, 1 & Paragraph [0029] “FIG. 5 illustrates a partially exploded cross-sectional view of the main portions of the light-emitting module 1, cut along V-V of FIG. 3. The light-emitting module 1 has a chip-on-board (COB) type structure.”) being present in the second enclosed region (Fig. 2, 102, 107 and 104-105 & Paragraph [0018]) with the base portion (Fig. 2, 115, 102, 107 and 104-105);
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (the first enclosed region of the globe portion)][AltContent: textbox (the second enclosed region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    797
    481
    media_image2.png
    Greyscale

Appellant recited “the globe portion”, therefore Morikawa discloses in Fig. 2, 161 as globe portion.
Appellant's arguments that the examiner has assembled using Appellants’ invention as the blueprint for combining these references in a manner that was not within the skill of the art until the inventors created the claimed features (see page 13, in lines 9-19)
Examiner disagrees:
(1) The third reference (Morikawa et al [US 2010/0301731 A1]) clearly teaches as shown above, Morikawa discloses a light engine including light emitting diodes and a light engine printed circuit board (PCB), wherein the light emitting diodes are positioned in the first enclosed region of the globe portion at the light projecting end of the lamp bulb housing, and the light engine printed circuit board (PCB) being present in the second enclosed region within the base portion.

(3) The combination of the 3 references discloses the appellant invention. Nakajo, Urano and Morikawa are in the same field of endeavor. The motivation comes from the prior art of record.
(a) It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakajo with the driver assembly including a resonant converter stage present thereon; resonant converter for purpose of tuned to resonate at a specific frequency and smooth the AC power supplier as disclosed by Urano (Paragraph [0022 & 0040]).
(b) It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakajo in view of Urano with a driver assembly in the second enclosed region within the base portion in electrical communication with the electrical connector of the base portion of the lamp bulb housing, the driver assembly including driver printed circuit board (PCB) and a light engine including light emitting diodes and a light engine printed circuit board (PCB). wherein the light emitting diodes are positioned in the first enclosed region of the globe portion at the light projecting end of the lamp bulb housing, and the light engine printed circuit board (PCB) being present in the second enclosed region within the base portion; a lamp bulb housing including a globe portion and a base portion that are in contact with one another, the globe portion providing a first enclosed region at a light projecting end of the lamp bulb housing and the base having an electrical connector for connection with a lamp fixture; and a light engine positioned at the light projecting end of the lamp bulb housing; wherein the base portion provides a second closed region that is separate from the firs enclosed region for purpose of mechanically supports and electrically connects electronic components or electrical components using conductive tracks, pads and other features etched from one or more 
Appellant argues against the final office action mailed on 05/06/2020 that Roosli [US 2017/0359885 A1] makes no reference to “an inductive connection positioned between the driver assembly and the light engine printed circuit board (PCB) of the light engine within the second enclosed region of the lamp bulb housing” (see page 14, in lines 1-5)
Examiner disagrees:
Roosli is relevant to prior art of record Nakajo, Both Roosli and Nakajo teaches a lamp which is considered pertinent to appellant disclosure. Roosli teaches a wireless transmitting and receiving sections (Fig. 1-2, 3) and Nakajo teaches a wireless transmitting and receiving sections (see Fig. 1, 16 and 25). Nakajo and Roosli are analogous prior art.

    PNG
    media_image3.png
    454
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    420
    548
    media_image4.png
    Greyscale


	

    PNG
    media_image5.png
    854
    406
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    678
    537
    media_image6.png
    Greyscale


	
Nakajo already teaches and discloses an inductive connection (Fig. 1, 141 and 21 & Paragraph [0040 & 0043]) positioned between the driver assembly (Fig. 1, A & Paragraph [0039]) and the light engine (Fig. 1, B1 & Paragraph [0039])
	Morikawa discloses wherein the light emitting diodes (Fig. 3, 1 and 21 & Paragraph [0042]) are positioned in the first enclosed region (Fig. 2, 161 and 1) of the globe portion (Fig. 2, 161) at the light projecting end (Fig. 2, 161) of the lamp bulb housing (Fig. 2, 100); and the light engine printed circuit board (PCB) (Fig. 2, 1 & Paragraph [0029] “FIG. 5 illustrates a partially exploded cross-sectional view of the main portions of the light-emitting module 1, cut along V-V of FIG. 3. The light-emitting module 1 has a chip-on-board (COB) type structure.”) being present in the second enclosed region (Fig. 2, 102, 107 and 104-105 & Paragraph [0018]) with the base portion (Fig. 2, 115);
Appellant argues against the non-final office action mailed on 06/12/2019 that the examiner indicated dependent claims 11-12 to be allowable if it was incorporate into independent claims (see page 15, in lines 1-3). 

Appellant's argument is moot because claims 11-12 were objected to as allowable in the office action mailed on 6/12/2019. Since then, the prosecution has been restarted because of Appellant's filing of an RCE and three different Office Actions have been sent. Furthermore, new references have been relied upon for rejecting the clams, including dependent claims 11-12.
Appellant's Notice of Appeal is based on the Final rejection mailed on 5/6/2020 where claims 11-12 are rejected in view of Nakajo [US 2013/0175937 A1].
(B) Appellant argues that the reference Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] does not discloses or teaches “an inductive connection positioned between the driver assembly and the light engine printed circuit board (PCB) of the light engine within the second enclosed region of the lamp bulb housing” (see page 15, in line 4 to page 20 in lines 1-8)
Examiner disagrees:
Nakajo discloses an inductive connection (Fig. 1, 141 and 21 & Paragraph [0040 & 0043]) positioned between the driver assembly (Fig. 1, A & Paragraph [0039]) and the light engine (Fig. 1, B1 & Paragraph [0039]) an inductive connection (Fig. 1, 141 and 21 & Paragraph [0040 & 0043]) positioned between the driver assembly (Fig. 1, 131, 12 and 11 & Paragraph [0039]) and the light engine (Fig. 3, 22, 25, K1 and 24) within the lamp housing (Fig. 3, A and B),
Morikawa discloses mount circuit components 123, such as a transformer (Paragraph [0025]) positioned between the driver assembly (Fig. 2, 122 & Paragraph [0025] and 123 “a transistor”) and the light engine (Fig. 3, 1 and 21 & Paragraph [0030]) within the second enclosed region (Fig. 2, 102, 107 and 104 & Paragraph [0018]) of the lamp bulb housing (Fig. 2, 100).
Examiner note: Morikawa teaches a transformer in which it is known to one of ordinary skill in the art that transformer has inductive connection.
in the second enclosed region within the base portion in electrical communication with the electrical connector of the base portion of the lamp bulb housing, the driver assembly including driver printed circuit board (PCB) and a light engine including light emitting diodes and a light engine printed circuit board (PCB). wherein the light emitting diodes are positioned in the first enclosed region of the globe portion at the light projecting end of the lamp bulb housing, and the light engine printed circuit board (PCB) being present in the second enclosed region within the base portion; a lamp bulb housing including a globe portion and a base portion that are in contact with one another, the globe portion providing a first enclosed region at a light projecting end of the lamp bulb housing and the base having an electrical connector for connection with a lamp fixture; and a light engine positioned at the light projecting end of the lamp bulb housing; wherein the base portion provides a second closed region that is separate from the firs enclosed region for purpose of mechanically supports and electrically connects electronic components or electrical components using conductive tracks, pads and other features etched from one or more sheet layers of copper laminated onto and/or between sheet layers of a non-conductive substrate as disclosed by Morikawa (Paragraph [0029 and 0025]) and modify Nakajo in view of Urano with a lamp bulb housing for purpose of reducing amount of electrical wiring required within the lamp as show by Morikawa (Fig. 2).
Appellant argues Urano et al. fails to fulfill the deficiencies in Nakajo et al. Referring to page 10 of the Office Action dated May 6, 2020, the Examiner states that “Urano discloses an inductive connection (Fig. 1, L2 (1) and L3 (1) & paragraph [0035-36]) positioned between the driver assembly (Fig. 1, 108 & Paragraph [0033]) and the light engine (Fig. 1, 118 (1) & Paragraph [0037])”. Fig. 1 of Urano et al. is reproduced herein, as follows: (see page 20, in lines 9-13 to page 23, in lines 1-7)
Examiner disagrees:
Nakajo et al. Referring to page 10 of the Office Action dated May 6, 2020, the Examiner states that “Urano discloses an inductive connection (Fig. 1, L2 (1) and L3 (1) & paragraph [0035-36]) positioned between the driver assembly (Fig. 1, 108 & Paragraph [0033]) and the light engine (Fig. 1, 118 (1) & Paragraph [0037])”. Fig. 1 of Urano et al. is reproduced herein, as follows:”

    PNG
    media_image7.png
    827
    650
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    190
    571
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    823
    617
    media_image9.png
    Greyscale



(Fig. 1, 102 & Paragraph [0033]) assembly including a resonant converter stage (Fig. 1, 122 & Paragraph [0040]) present thereon; resonant converter (Fig. 1, 122 & Paragraph [0040])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakajo with the driver assembly including a resonant converter stage present thereon; resonant converter for purpose of tuned to resonate at a specific frequency and smooth the AC power supplier as disclosed by Urano (Paragraph [0022 & 0040]).
Appellant argues Urano et al. fails to disclose or teaches a light engine including light emitting diodes and a light engine printed circuit board (PCB). wherein the light emitting diodes are positioned in the first enclosed region of the globe portion at the light projecting end of the lamp bulb housing, and the light engine printed circuit board (PCB) being present in the second enclosed region within the base portion; an inductive connection positioned between the driver assembly and the light engine printed circuit board (PCB) of the light engine within the second enclosed region of the lamp bulb housing, (see page 23, in lines 8-21 to page 25)
Examiner disagrees 
Nakajo discloses the light engine (Fig. 3, 1 and 21 & Paragraph [0030]) including light emitting diodes (Fig. 3, 1 and 21 & Paragraph [0042]) and a light engine printed circuit board (PCB) (Fig. 2, 1 & Paragraph [0029]), wherein the light emitting diodes (Fig. 3, 1 and 21 & Paragraph [0042]) are positioned in the first enclosed region (Fig. 2, 161 and 1) of the globe portion (Fig. 2, 161) at the light projecting end (Fig. 2, 161) of the lamp bulb housing (Fig. 2, 100); and the light engine printed circuit board (PCB) (Fig. 2, 1 & Paragraph [0029] “FIG. 5 illustrates a partially exploded cross-sectional view of the main portions of the light-emitting module 1, cut along V-V of FIG. 3. The light-emitting module 1 has a chip-on-board (COB) type structure.”) being present in the second enclosed region (Fig. 2, 102, 107 and 104-105 & Paragraph [0018]) with the base portion (Fig. 2, 115);
[AltContent: textbox (the first enclosed region of the globe portion)][AltContent: arrow][AltContent: textbox (the second enclosed region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    797
    481
    media_image2.png
    Greyscale

Nakajo discloses an inductive connection (Fig. 1, 141 and 21 & Paragraph [0040 & 0043]) positioned between the driver assembly (Fig. 1, A & Paragraph [0039]) and the light engine (Fig. 1, B1 & Paragraph [0039]) an inductive connection (Fig. 1, 141 and 21 & Paragraph [0040 & 0043]) positioned between the driver assembly (Fig. 1, 131, 12 and 11 & Paragraph [0039]) and the light engine (Fig. 3, 22, 25, K1 and 24) within the lamp housing (Fig. 3, A and B),
Morikawa discloses mount circuit components 123, such as a transformer (Paragraph [0025]) positioned between the driver assembly (Fig. 2, 122 & Paragraph [0025] and 123 “a transistor”) and the light engine (Fig. 3, 1 and 21 & Paragraph [0030]) within the second enclosed region (Fig. 2, 102, 107 and 104 & Paragraph [0018]) of the lamp bulb housing (Fig. 2, 100).
Examiner note: Morikawa teaches a transformer in which it is known to one of ordinary skill in the art that transformer has inductive connection.
(1) For the purpose of clarification, The primary reference Nakajo teaches LED circuit as recited in the independent claims, the secondary reference Urano teaches Resonant converter (Capacitor and inductor), and third reference is use to teach the housing of the lamb (in other words, the bulb) and 
(2) The combination of the 3 references discloses the appellant invention. Nakajo, Urano and Morikawa are in the same field of endeavor. The motivation comes from the prior art of record.
(a) It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakajo with the driver assembly including a resonant converter stage present thereon; resonant converter for purpose of tuned to resonate at a specific frequency and smooth the AC power supplier as disclosed by Urano (Paragraph [0022 & 0040]).
(b) It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakajo in view of Urano with a driver assembly in the second enclosed region within the base portion in electrical communication with the electrical connector of the base portion of the lamp bulb housing, the driver assembly including driver printed circuit board (PCB) and a light engine including light emitting diodes and a light engine printed circuit board (PCB). wherein the light emitting diodes are positioned in the first enclosed region of the globe portion at the light projecting end of the lamp bulb housing, and the light engine printed circuit board (PCB) being present in the second enclosed region within the base portion; a lamp bulb housing including a globe portion and a base portion that are in contact with one another, the globe portion providing a first enclosed region at a light projecting end of the lamp bulb housing and the base having an electrical connector for connection with a lamp fixture; and a light engine positioned at the light projecting end of the lamp bulb housing; wherein the base portion provides a second closed region that is separate from the firs enclosed region for purpose of mechanically supports and electrically connects electronic components or electrical components using conductive tracks, pads and other features etched from one or more sheet layers of copper laminated onto and/or between sheet layers of a non-conductive substrate as disclosed by Morikawa (Paragraph [0029 and 0025]) and modify Nakajo in view of Urano with a lamp bulb housing for purpose of reducing amount of electrical wiring required within the lamp as show by 
	(C) In regards to claim 3, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] and further in view of Takeuchi et al [US 2017/0023204 A1] fails to discloses or teaches “al. the limitations noted in section B for claim 1 are equally applicable for the failure of these references to render independent claim 3 unpatentable” (see page 26)
	Examiner disagrees:
	Nakajo in view of Urano and further in view of Morikawa discloses independent claim 1 see section A and B above.
	(D) In regards to claim 8, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1]  and further in view of Hsu [US 2013/0279164 A1] fails to discloses or teaches “employing wireless induction coupling to power a light source for illumination” (see page 27)
	Examiner disagrees:
	Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section B of the arguments above.
 (E) In regards to claim 9 and 11-12, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] and further in view of Wang et al [US 2017/0048937 A1] fails to discloses or teaches “employing wireless induction coupling to power a light source for illumination” (see page 27).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section B of the arguments above.
 (F) In regards to claim 10, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] in view of Morikawa et al [US 2010/0301731 A1] and further in view of Wang et al [US 2017/0048937 A1] as applied to claim 1 above, and further in view of Karalis et al [US 2008/0278264 A1] fails to discloses or teaches “employing wireless induction coupling to power a light source for illumination” (see page 28).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section B of the arguments above.
(G) In regards to claims 13-14 and 16, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] in view of Morikawa et al [US 2010/0301731 A1], and further in view of Kaustav [NPL: On-chip intercalated-graphene inductors for next-generation radio frequency electronics, Publication: 01/08/2018] fails to discloses or teaches “employing wireless induction coupling to power a light source for illumination” (see page 28).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section B of the arguments above.
Nakajo in view of Urano in view of Morikawa does not specify an inductive connection including at least one graphene based inductor
Banerjee, Kaustav discloses an inductive connection including at least one graphene based inductor (Chapter 2.  Design of Bromine-intercalated graphene inductors: page 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakajo in view of Urano in view of Morikawa with an inductive connection including at least one graphene based inductor for purpose of improve inductance and coupling between the power inductor acting as a wireless power transmitter and a wireless power (Page 48 to Page 49).

(H) In regards to claim 15, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] in view of Morikawa et al [US 2010/0301731 A1], and further in view of Kaustav [NPL: On-chip intercalated-graphene inductors for next-generation radio frequency electronics, Publication: 01/08/2018] further in view of Takeuchi et al [US 2017/0023204 A1] request rejection to be withdrawn in light of arguments sections A-F (see page 29).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section A-F of the arguments above.
(I) In regards to claim 17 and 18, Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] request rejection to be withdrawn in light of arguments sections A-F (see page 29-30).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section A-F of the arguments above.
Independent claim 17 are similarly rejected as independent claim 1. See section B for details on independent claim 1.  
(J) In regards to claim 19 Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] and further in view of Karalis et al [US 2008/0278264 A1] request rejection to be withdrawn in light of arguments sections A-H (see page 31).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction 
(K) In regards to claim 20 Appellant argues that Nakajo et al [US 2013/0175937 A1] in view of Urano et al [US 2012/0007519 A1] and further in view of Morikawa et al [US 2010/0301731 A1] a and further in view of Kaustav [NPL: On-chip intercalated-graphene inductors for next-generation radio frequency electronics, Publication: 01/08/2018] request rejection to be withdrawn in light of arguments sections A-H (see page 31).
Examiner disagrees:
Nakajo in view of Urano and further in view of Morikawa discloses employing wireless induction coupling to power a light source for illumination see section A-H of the arguments above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.